Citation Nr: 1418436	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-41 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral foot disability, to include pes planus and plantar fasciitis.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 10 percent for bilateral elbow tendonitis.

5.  Entitlement to an evaluation in excess of 10 percent for bilateral knee patellofemoral syndrome.

6.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD).

7.  Entitlement to an evaluation in excess of 10 percent for cervical spine arthritis.
8.  Entitlement to an evaluation in excess of 10 percent for left ankle arthritis.

9.  Entitlement to an evaluation in excess of 10 percent for bilateral shoulder sprains.

10.  Entitlement to a compensable evaluation for hemorrhoids.  

11.  Entitlement to a compensable evaluation for status post left inguinal hernia.

12.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB).

13.  Entitlement to a compensable evaluation for migraines.

14.  Entitlement to a compensable evaluation for erectile dysfunction (ED).

15.  Entitlement to a compensable evaluation for onychomycosis.

16.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the bilateral lower extremities.

17.  Entitlement to a compensable evaluation for arthritis of the great right toe.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A January 2009 rating decision granted service connection for a bilateral foot disorder and assigned a noncompensable evaluation.  

During the pendency of the appeal, in a February 2011 rating decision, the RO assigned an increased evaluation of 10 percent, for the pendency of the appeal, for the Veteran's bilateral foot disorder.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an April 2013 rating decision the RO denied entitlement to increased evaluations for: a lumbar spine disability, PTSD, bilateral elbow tendonitis, bilateral knee patellofemoral syndrome, GERD, cervical arthritis, left ankle arthritis, bilateral shoulder sprain, hemorrhoids, status post left inguinal hernia, PFB, migraines, ED, and onychomycosis.  In a May 2013 rating decision the RO denied entitlement to increased evaluations for radiculopathy of the bilateral lower extremities, right toe arthritis, and entitlement to a TDIU.  The Veteran submitted a timely notice of disagreement in January 2014.  The RO has not issued a statement of the case on these claims.

After the October 2011 supplemental statement of the case was issued to the Veteran, new evidence has been added to the claims file, to include statements and private treatment records.  Additionally, the RO obtained two new foot VA examinations for the Veteran.  A supplemental statement of the case, which takes into account this evidence, should be issued to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case on the following issues of entitlement to increased evaluations: a lumbar spine disability, PTSD, bilateral elbow tendonitis, bilateral knee patellofemoral syndrome, GERD, cervical arthritis, left ankle arthritis, bilateral shoulder sprain, hemorrhoids, status post left inguinal hernia, PFB, migraines, ED, onychomycosis, radiculopathy of the bilateral lower extremities, right toe arthritis, and entitlement to a TDIU.  Advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this to complete the steps necessary to perfect his appeal of these additional claims to the Board.  Only if he does should these claims be returned to the Board for further appellate consideration.  

2.  The RO should readjudicate the Veteran's claim for an increased rating for a bilateral foot disability. Additional evidence has been added to the record since the issuance of the last SSOC. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

